CLARK, J.,
concurring specially.
I agree with the majority opinion that the sentence in this case must be upheld. I am, however, troubled by the imposition of a 22-year prison sentence for the appellant, a juvenile with no prior criminal or delinquency record, who committed the armed robbery with a BB gun, but did not shoot at or strike the victim.
I am in accord with the concurring opinion in Smith v. State, 93 So.3d 371 (Fla. 1st DCA 2012) (Padovano, J., concurring), and the dissenting opinion in Gridine v. State, 89 So.3d 909 (Fla. 1st DCA 2011) (Wolf, J., dissenting), where my colleagues point out the logic in providing parole opportunities for juveniles sentenced as adults.